PER CURIAM.
This disciplinary proceeding is before the Court for consideration of the referee’s report. Neither party seeks review.
The referee found that respondent Robert F. Thompson had neglected his clients’ business on five separate occasions and accordingly recommended that he be found guilty of five counts of violating Disciplinary Rule 6-101(A)(3) of the Code of Professional Responsibility.
On the matter of discipline the referee recommended that respondent be suspended from the practice of law for one year and be placed on probation for two years under certain terms and conditions. The period of probation is to commence upon the filing of this judgment.
We approve the referee’s report. We hereby suspend Robert F. Thompson from the practice of law for one year and place him on probation under the terms and conditions set forth in the referee’s report. As is provided by rule 3-5.1(h) of the Rules Regulating The Florida Bar, respondent must provide notice of this suspension to all clients with matters pending in his practice. The suspension ordered herein shall take effect September 26, 1988, so that respondent can take steps to safeguard the interests of his clients. In the meantime, respondent shall accept no new clients.
The costs of this proceeding are assessed against respondent. Judgment is entered against Robert F. Thompson for costs in the amount of $2473.27, for which sum let execution issue.
It is so ordered.
EHRLICH, C.J., and OVERTON, McDonald, shaw, barkett, GRIMES and KOGAN, JJ., concur.